Title: From Thomas Jefferson to Overton Carr, 16 March 1782
From: Jefferson, Thomas
To: Carr, Overton


        
          Dear Sir
          Monticello Mar. 16. 1782
        
        I take the liberty of addressing you on the subject of the common trust confided to us by our deceased friend Mr. D. Carr, the others who were joined with us in that sacred charge having either declined it or been withdrawn by death. My avocations from every thing of a private nature left of course the management of the interests of the estate on my sister, in which she was greatly aided by Mr. Sam Carr while he lived. These have been conducted I beleive as well as they might be. Order and ?conomy have been observed, and indeed they were necessary to support so numerous a family on so moderate an income. The girls, three in number, are now become marriageable and of course require to be clothed more expensively than at any earlier period. This being done, the taxes to government paid and mere necessaries provided for the rest of the family you may readily conceive that little or nothing remains for the education of the boys. The estate may be pronounced incompetent to this purpose, and the boys, of very hopeful genius, must be abandoned to nature, and lost to themselves their families and their country unless their friends will take them by the hand. I knew intimately the value which their father justly set on the blessings of science, the schemes for their education which he had fondly anticipated, and how vitally he would have been distressed could he have imagined that his own untimely fate and incompetence of fortune would leave them to that barbarism which of all things he most abhorred. I know too what he would have done for us had our lots been changed. These considerations have induced me to write to you, for whom I think he had more affection and in whom he placed more confidence than in any other person living, to apprize you of the situation of his estate and family and the advancing age of the boys, circumstances which distance of place would probably keep from your notice. I have taken the eldest son upwards of a twelvemonth past, bestowed on him while in public life the few moments I had to spare, and latterly have been able to pay more attention to him. He is reading Virgil, will shortly begin French and gives me great expectations that my attentions will not be lost on him. I have not been without hopes that you might be able to reconcile to yourself the same cares of the second, whom, that no time might be lost while I should consult you on his behalf, I have also taken, have carried him thro’ his grammar and about half through Cordery. By the time the third shall be ready for  beginning the Latin I think Peter will be so far advanced as that under my eye, and with some additional trouble to me I shall be able to take care of him also. They are all going to be inoculated within about a fortnight, after which should such be your pleasure Sam may with safety wait on you. I am sure you will be so kind as to send me a line on this subject and to advise me what you can do or think best to be done; as it will not be in my power to take care of the three. Mr. Maury at Fredericksbg. will be the most likely channel of conveyance for a letter; tho’ even thro’ him it will not be so certain as I could wish. The inclosed letter to Mr. Stone being of considerable consequence to me give me leave to ask your particular care of it. I am Sir with very great esteem & respect your mo. ob. & mo hble servt.
      